IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00052-CV

LEE HOMES OF LIMESTONE COUNTY, INC.,
JAMES LEE AND MARSHA LEE,
                                                        Appellants
v.

FIRST NATIONAL BANK,
GROESBECK, TEXAS, BILL SADLER,
BILL DAVID SADLER, AND BOBBY REED,
                                                        Appellees



                          From the 77th District Court
                           Limestone County, Texas
                            Trial Court No. 30,051-A


                                    ORDER


      Appellants Lee Homes of Limestone County, Inc., James Lee, and Marsha Lee

and Appellee Bobby Reed have filed an “Agreed Motion to Dismiss Appeal as to

Appellee Bobby Reed Only.” See TEX. R. APP. P. 42.1(a)(2). Appellants and Appellee

Bobby Reed jointly request in the motion that Appellants’ appeal as to Appellee Bobby
Reed only be dismissed at this time. The motion is granted, and the appeal as to

Appellee Bobby Reed only is dismissed.



                                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; Appellee Reed dismissed
Order issued and filed August 14, 2014
Do not publish




Lee Homes of Limestone County, Inc. v. First Nat’l Bank                   Page 2